416 N.E.2d 1334 (1981)
WASHINGTON COUNTY DEPARTMENT OF PUBLIC WELFARE, Appellant,
v.
Nancy J. KONAR, Appellee.
No. 1-880A222.
Court of Appeals of Indiana, First District.
March 5, 1981.
John W. Mead, Mead, Mead & Mead, Salem, for appellant.
David P. Allen, Allen & Thompson, Salem, for appellee.
ROBERTSON, Judge.
The petitioner-appellant Welfare Department is appealing a judgment which ended proceedings to terminate the parental rights of the respondent-appellee Konar. We affirm.
The two issues raised by the Welfare Department are whether a voluntary relinquishment of parental rights can be unilaterally rescinded without a hearing and whether the trial court applied the appropriate law to the case.
The sequence of events relevant to the appeal is that Konar gave birth to a child on April 16, 1979. On April 18, she executed a voluntary termination of parental rights on a form furnished by the Welfare Department. On June 8, the Welfare Department filed its Petition to Terminate Parental Rights and gave notice to Konar accordingly. Konar appeared on June 27, and filed a notice of recision of her relinquishment of parental rights. The new Juvenile Code, Ind. Code 31-6-1-1, et seq. became effective on October 1, 1979. On November 1, Konar filed a motion to dismiss stating that the Welfare Department's Petition to Terminate Parental Rights failed to comply with the new law. The trial court on April 23, 1980, without an evidentiary hearing, ruled the mother could revoke consent to termination of parental rights at any time prior to and at a final hearing. Without so explicitly stating in its dismissal, the trial court applied the provisions of the new Juvenile Code.
This court, in the recent opinion of In The Matter of Damon Miedl, a child under the age of 18 years, and, In The Matter of Shaun David Miedl, a child under the age of 18 years, (1981) 416 N.E.2d 491, 1981, discussed the "retroactive" application of IC 31-6-5-4. In holding that IC 31-6-1-1 et seq. applies to still pending matters, Judge Chipman stated:

*1335 There are numerous differences between the new Juvenile Code and the law it replaced. The new law provides new protections in various proceedings and mandates different time requirements in others. IC 31-6-1-1 lists the purposes and policies behind the act including an insurance of fair hearings and a recognition of constitutional and other legal rights of children and parents. The legislature must certainly have intended to insure these rights to all children and parents coming in contact with juvenile justice.
Under the facts of this case, we also are of the opinion that the trial judges application of the "new" law was not error. Public Law 136, § 59, Acts of 1978, (the Juvenile Code), in our opinion, requires its application to pending matters. The state of the record in this case shows no dispositional decree being entered by the trial court prior to October 1, 1979, thereby making the new Juvenile Code applicable.
When one considers the paramount interests of a natural parent in its child; the fact that the Welfare Department knew, or should have known, of impending procedural changes; Konar's motion to have the new code apply; and, the natural parent's statutory right under the new code to recant, we find that no error was committed in either the law as applied or the lack of an evidentiary hearing thereon.
Judgment affirmed.
NEAL, P.J., and RATLIFF, J., concur.